When exception is taken to the granting or refusal to grant an injunction, the time prescribed in section 3213 of the Code for tendering, serving and forwarding the bill of exceptions, is imperative, and if such document be not transmitted to this court by the clerk, together with a transcript of the record, within fifteen days from the date of the service, the writ of error will be dismissed.Injunction. Bill of exceptions. Practice in the Supreme Court. P'ebruary Term, 1880.This case was upon writ of error to the refusal of an injunction. When called counsel for defendants moved to dismiss because the bill of exceptions and transcript of the record were not certified and transmitted by the clerk within fifteen days from the date of the service. The facts upon which this motion was based were as follows:The application for injunction was heard and refused on January 8th, 1880. The bill of exceptions to this decision was certified by the, presiding judge on January 28th. Service was acknowledged on February 6th following. It was filed in the clerk’s office on the twenty-fourth day of February, and certified and transmitted by the •clerk on March 1st following.The court sustained the motion, enunciating the principle set forth in the head-note.